Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s arguments with response to the amendment is persuasive. Hemminger is directed to an alkylation process whereby (a) a feed comprising butanes are separated into n-butane and iso-butane, (b) n-butane undergoes oxydehydrogenation to provide butenes, butadiene, and propylene, (c) the diene is hydrogenated to yield more butene, (d) the iso-butane is alkylated with the butenes and propylene, (e) the alkylate is separated, and (f) unreacted hydrocarbons are recycled. See col, 1, lines 54-63.
Hemminger fails to teach or suggest at least the limitation: cracking the enriched n-butane fraction in a cracking furnace to yield the olefins and a C4 product comprising butene, and butadiene, wherein the olefins are enriched in ethylene,
The oxydehydrogenation reaction of Hemminger does not break the carbon-carbon bonds of the n-butane. Instead, only removes hydrogens to yield butenes and butadiene. Propylene is also produced, but that is produced by dehydrogenating propane that is also in the feed. Accordingly, the oxydehydrogenation reaction of Hemminger does not yield olefins that are enriched in ethylene. In fact, Hemminger specifically seeks to avoid the production of ethylene in the oxydehydrogenation reaction, in favor of the desired butenes. See col. 3, lines 55-60.
Thus the prior art does not teach or fairly suggest a method of producing olefins and alkylate from a feed comprising isobutane and n-butane, the method comprising: fractionating the feed in a first de-isobutanizer column to obtain an enriched n-butane fraction and an enriched isobutane fraction, cracking the enriched n-butane fraction in a cracking furnace to yield the olefins and a C4 product comprising butene, and butadiene, wherein the olefins are enriched in ethylene, partially hydrogenating the C4 product, and reacting the enriched isobutane fraction and the partially hydrogenated C4 species in an alkylation reaction to yield an alkylation reaction effluent comprising the alkylate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772